DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression piston and the expansion piston recited in claim 10 and their rigid connection which allows them to move unison as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  line 2 of claim 3 recites “the dew point” which has not previously been recited and is suggested to be revised as “a dew point”.  Appropriate correction is required.  Claim 4 is objected to for its dependence on claim 3.
Claim 14 is also objected to because line 1 of the claim recite “an internal combustion engine according to claim 1”, which has already been introduced in claim 1.  It is suggested to be revised as “the internal combustion engine according to claim 1”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated JP 6295487 B1 to Ijiri (Ijiri).
In reference to independent claim 1, Ijiri discloses:
An internal combustion engine (1t), comprising: 
a four-stroke combustion cylinder assembly (see [0001]) configured for combustion of hydrogen gas (see [0010]) within at least one combustion chamber of the combustion cylinder assembly such as to drive a crankshaft of the engine (see Figs. 27-28), 
an intake passage (24t) upstream of the cylinder assembly (see Figs. 27-28) and an exhaust passage (31t) downstream of the cylinder assembly (see Figs. 27-28); 
a displacement compressor (25t) arranged within the intake passage (see Figs. 27-28), the displacement compressor being configured for compression of intake gas, 
an exhaust gas recirculation system (36) configured for recirculating at least a portion of the exhaust from the exhaust passage (31t) to the displacement compressor (25t) (see Figs. 27-28 and [0049]), and 
an expander (4t) arranged in downstream fluid communication with the combustion chamber for receiving exhaust from the combustion chamber (see Figs. 27-28), the exhaust gas recirculation system (36) being arranged in downstream fluid communication with the expander (see Figs. 27-28).
In reference to dependent claim 8, Ijiri further discloses: the four-stroke combustion cylinder assembly is configured for the combustion of hydrogen gas using a lean air-fuel mixture (see [0005]).
In reference to dependent claim 9, Ijiri further discloses: the expander (4t) comprises a two-stroke expansion cylinder having an expansion piston (42t) drivingly connected to the crankshaft of the engine (see Figs. 27-28).
In reference to dependent claim 10, Ijiri further discloses: the displacement compressor (25t) comprises a two- stroke compression cylinder having a compression piston (252t) drivingly connected to the crankshaft of the engine (see Figs. 27-28).
In reference to dependent claim 11, Ijiri further discloses: the compression piston and the expansion piston are rigidly connected such as to move in unison (see Figs. 27-28).
In reference to dependent claim 12, Ijiri further discloses: at least one fuel injector (12t) for injection of hydrogen gas into the at least one combustion chamber (see [0057] and Figs. 27-28).
In reference to dependent claim 14, Ijiri further discloses: A vehicle (see [0057]-[0058]) comprising the internal combustion engine according to claim 1 (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri in view of US 7,281,531 B1 to Fulton et al. (Fulton).
In reference to dependent claims 2-6, Ijiri is silent regarding the exhaust gas recirculation system comprising a heat exchanger for cooling of the exhaust, heat exchanger is configured for cooling the exhaust at least to the dew point of the exhaust; wherein the exhaust gas recirculation system is configured for feeding both condensed and the exhaust gas recirculation system is configured for condensing and detracting at least a portion of the exhaust to only gaseous exhaust from the exhaust gas recirculation system prior to reaching the displacement compressor.
Fulton teaches another hydrogen fueled internal combustion engine (see Abstract) having an exhaust gas recirculation system (30C), the exhaust gas recirculation system comprising a heat exchanger (40C) for cooling of the exhaust, heat exchanger is configured for cooling the exhaust at least to the dew point of the exhaust (see col. 8 at lines 29-36); wherein the exhaust gas recirculation system is configured for feeding both condensed and the exhaust gas recirculation system is configured for condensing and detracting at least a portion of the exhaust to only gaseous exhaust from the exhaust gas recirculation system prior to reaching the displacement compressor (see col. 6 at lines 49-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust gas recirculation system of Ijiri to include EGR cooler and condensate trap of Fulton in order to lower the temperature of recirculated exhaust gases introduced into the intake, thus increasing density of the air and EGR exhaust entering the engine and improve engine performance.  Furthermore, the condensate trap would prevent droplets formed in the EGR cooler from entering the intake thus preventing corrosion.
In reference to dependent claim 13 , Ijiri is silent regarding an exhaust gas aftertreatment system.
Fulton further teaches an exhaust catalyst (22C) (see Fig. 3 and col. 6 at lines 36-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the engine of Ijiri to include the catalyst taught by Fulton in order to treat the exhaust exiting the engine in order to reduce harmful emissions to the atmosphere.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri in view of WO 2010039197 A1 to Brooks et al. (Brooks) in view of A Study of Hydrogen Internal Combustion Engine EGR System to Yao et al. (Yao).
In reference to independent claim 1, Brooks alternatively discloses:
An internal combustion engine (101), comprising: 
a four-stroke combustion cylinder assembly (four-stroke internal combustion engines are well-known) configured for combustion of hydrogen gas (see [0035]) within at least one combustion chamber of the combustion cylinder assembly such as to drive a crankshaft (109) of the engine (see [0023]), 
an intake passage (see Fig. 1) upstream of the cylinder assembly and an exhaust passage (see Fig. 1) downstream of the cylinder assembly; 
a displacement compressor (121) arranged within the intake passage (see Fig. 1), the displacement compressor being configured for compression of intake gas, and
an expander (123) arranged in downstream fluid communication with the combustion chamber for receiving exhaust from the combustion chamber (see Fig. 1).
Brooks is silent regarding the engine having an EGR system.  
Yao teaches that it is known to for hydrogen fueled engines to have an EGR system in order to reduce harmful NOx emissions (see Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Brooks to include an EGR system as taught by Yao in order to mitigate NOx emissions.
In reference to dependent claim 7, Brooks further discloses: turbo compressor (131) provided downstream of the displacement compressor (121) in the intake passage (see Fig. 1) of the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799